DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 07/11/2022 has been entered. Claims 1, 5-7, 9-16, 18, 20-21, 23-27 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-16, 18, 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (3791653) in view of Cho (20020195777).

	Regarding claim 10, Yamada (Figures 1-5) teaches a target system comprising: a solid front surface; a solid rear surface opposite the front surface; and a first plurality of through openings (8) (Col. 2, Lines 36-46) forming a first pattern, wherein the first plurality of through openings are formed through a portion of the first surface and through a portion of the rear surface, wherein the first plurality of through openings are configured to prevent a bullet from passing through the target system (See annotated figure 1 of this document), wherein the first plurality of through openings form an outer perimeter of the first pattern (See annotated figure 1 of this document), wherein the solid front surface extends continuously between the first plurality of through openings (See fig. 1).  
	It is noted that the prior art of Yamada teaches a metal plate having holes (Yamada: Col. 2, Lines 36-46) and is fully capable of performing the claimed recitation of “the first plurality of through openings are configured to prevent a bullet from passing through the target system,” however, the recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Yamada.
  	Yamada does not teach the through openings in the first plurality of through openings are elongated.
	Cho (Figures 1-15) teaches the through openings in the first plurality of through openings (Fig. 1, Part No. 31) (Para. 0024) are elongated. 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with the through openings in the first plurality of through openings are elongated as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

















[AltContent: textbox (Figure 1: Yamada Reference)]
    PNG
    media_image1.png
    1497
    941
    media_image1.png
    Greyscale

	Regarding claim 11, the modified Yamada (Figures 1-5) teaches an outer perimeter of the target system is geometric shape.  


	Regarding claim 12, the modified Yamada (Figures 1-5) teaches an outer perimeter of the target system is human shape (See figures 1-2 and 4-5).
 	It is noted that the claim recitation of “an outer perimeter of the target system is human shape” is being interpreted under broadest reasonable interpretation (BRI). The recited limitation is broad as human shapes are different and human shapes are dependent on several factors (shapes, sizes, view angle and/or distance of view, orientation of body parts, etc.). The prior art discloses several shapes of targets (See figures 1-2 and 4-5) which under BRI satisfies the claim recitation of “the outer perimeter is human shape.”

  
	Regarding claim 13, the modified Yamada (Figures 1-5) teaches the first pattern is geometric.  


	Regarding claim 14, the modified Yamada (Figures 1-5) teaches a second plurality of through openings forming a second pattern (See annotated figure 1 of this document), wherein the second plurality of through openings are configured to prevent the bullet from passing through the target system, the second plurality of through openings form an outer perimeter of the second pattern (See annotated Fig. 1 in this document), wherein the solid front surface extends continuously between the second plurality of through openings (See fig. 1).  
 	The modified Yamada does not teach the through openings in the second plurality of through openings are elongated.
	Cho (Figures 1-15) teaches the through openings in the second plurality of through openings (Fig. 1, Part No. 31) (Para. 0024) are elongated. 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Yamada with the through openings in the second plurality of through openings are elongated as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 15, the modified Yamada (Figures 1-5) teaches the second pattern is formed within the first pattern (See annotated figure 2 in this document).  























[AltContent: textbox (Figure 2: Yamada Reference)]
    PNG
    media_image2.png
    1535
    929
    media_image2.png
    Greyscale


	Regarding claim 16, the modified Yamada (Figures 1-5) teaches the second pattern is formed adjacent to the first pattern (See annotated figure 1 in this document).  


	Regarding claim 18, Yamada (Figures 1-5) teaches a target system comprising: a solid front surface; a solid rear surface opposite the front surface; an outer perimeter; and a first plurality of through openings (8) (Col. 2, Lines 36-46) forming a first pattern
 	Yamada does not teach the openings in the first plurality of openings are semicircular.  
	Cho (Figures 1-15) teaches the openings (Fig. 1, Part No. 31) in the first plurality of openings (See figure 1) are semicircular (Para. 0024). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Yamada with the openings in the first plurality of openings are semicircular as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (the openings in the first plurality of openings are semicircular) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

 
	Regarding claim 21, the modified Yamada (Figures 1-5) teaches the first plurality of through openings are small enough to prevent a bullet from passing through the target system  (Col. 2, Lines 36-46) (See annotated figure 1 of this document).  


	Regarding claim 24, the modified Yamada (Figures 1-5) teaches the first pattern is a first circle and the second pattern is a second circle; wherein the second circle is formed above the firstApplication No: 15/595,204Page 5 circle, wherein the first circle has a diameter that is larger than a diameter of the second circle (See Annotated Figure 1 of this document).


	Regarding claim 27, the modified Yamada (Figures 1-5) teaches a second plurality of through openings (Fig. 1, Part No. 8) forming a second pattern (See annotated fig. 1-2 in this document), wherein the second plurality of through openings are configured to prevent the bullet from passing through the target system, wherein the second plurality of through openings form an outer perimeter of the second pattern (See annotated Fig. 1-2 in this document), wherein the solid front surface extends continuously between the first plurality of through openings and the second plurality of through openings (See fig. 1).
 	The modified Yamada does not teach the through openings in the second plurality of through openings are elongated.
	Cho (Figures 1-15) teaches the openings in the second plurality of openings (Fig. 1, Part No. 31) (Para. 0024) are elongated. 
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with the openings in the second plurality of openings are elongated as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 1, 5-7, 9, 20, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (3791653) in view of Cho (20020195777) and Eggiman (20130328268).

 	Regarding claim 1, Yamada (Figures 1-5) teaches a target system comprising: a plate (Fig. 1-2, Part No. 6) comprising a front surface and a rear surface opposite the front surface; and a first plurality of through openings (8) (Col. 2, Lines 36-46) in the plate (6); wherein the first plurality of through openings form a first circle (See figure 1 of this document where the circle is annotated formed by the “through openings”), wherein the first plurality of through openings are configured to prevent a bullet from passing through the plate; wherein an outer perimeter of the plate is shaped as human body, the first plurality of through openings form an outer perimeter of the first circle (See annotated Fig. 1 in this document), wherein the front surface extends continuously between the first plurality of through openings (See fig. 1).  
 	It is noted that the prior art of Yamada teaches a metal plate having holes (Yamada: Col. 2, Lines 36-46) and is fully capable of performing the claimed recitation of “the first plurality of through openings are configured to prevent a bullet from passing through the plate,” however, the recited limitation is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Yamada. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
 	Yamada does not teach elongated openings, an outer perimeter of the plate is shaped as a head.
	Cho (Figures 1-15) teaches elongated openings (Fig. 1, Part No. 31) (Para. 0024). 
 	Eggiman (Figures 1-20) teaches an outer perimeter of the plate is shaped as a human body and head (See figures 1-2) (Para. 0032, 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with elongated openings as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)), and to provide Yamada with an outer perimeter of the plate is shaped as a head as taught by Eggiman as a means of changing the shape/configuration of a target to resemble a human form (Eggiman: Para. 0034) as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (an outer perimeter of the plate is shaped as a head) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 5, the modified Yamada (Figures 1-5) teaches a second plurality of through openings (8) (Col. 2, Lines 36-46); wherein the second plurality of through openings form a second circle, wherein the second plurality of through openings are configured to prevent the bullet from passing through the target system (See annotated figure 1 of this document), wherein the second plurality of through openings form an outer perimeter of the second circle (See annotated Fig. 1 in this document), wherein the front surface extends continuously between the second plurality of through openings (See Fig. 1). 

 
	Regarding claim 6, the modified Yamada (Figures 1-5) teaches the first circle is formed within the second circle (Col. 2, Lines 36-46) (See annotated figure 2 in this document). 

 
	Regarding claim 7, the modified Yamada (Figures 1-5) teaches the second circle is formed adjacent to the first circle (Col. 2, Lines 36-46) (See annotated figure 1 in this document).  


	Regarding claim 9, the modified Yamada (Figures 1-5) teaches a target system comprising: a plate (Fig. 1-2, Part No. 6) comprising a front surface and a rear surface opposite the front surface; and a first plurality of through openings (8) (Col. 2, Lines 36-46) in the plate (6).  
 	The modified Yamada does not teach the openings in the first plurality of openings are semicircular.  
 	Cho (Figures 1-15) teaches the openings (Fig. 1, Part No. 31) in the first plurality of openings (See figure 1) are semicircular (Para. 0024). 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Yamada with the through openings in the first plurality of through openings are semicircular as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)), and also as a means of using known work in one field of endeavor (targets) prompting variations of it (the through openings in the first plurality of through openings are semicircular) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 20, the modified Yamada (Figures 1-5) teaches the first plurality of through openings are small enough to prevent a bullet from passing through the plate (Col. 2, Lines 36-46) (See annotated figure 1 of this document).


	Regarding claim 23, the modified Yamada (Figures 1-5) teaches the second circle is formed above the first circle, wherein the first circle has a diameter that is larger than a diameter of the second circle (See Annotated Figure 1 of this document).


	Regarding claim 26, the modified Yamada (Figures 1-5) teaches a second plurality of through openings (Fig. 1, Part No. 8); wherein the second plurality of through openings form a second circle (See annotated Fig. 1 in this document), wherein the second plurality of through openings are configured to prevent the bullet from passing through the target system; wherein the second plurality of through openings form an outer perimeter of the second circle, wherein the front surface extends continuously between the first plurality of elongated through openings and the second plurality of through openings (See Fig. 1).  

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

 	Regarding applicant’s argument that the prior art of Yamada does not teach the recitation in claims 1, 5, 10, 14, 20-21, and 26-27 of openings that “prevent a bullet from passing through,” it is noted that Yamada (Col. 2, Lines 36-46) discloses: “the second side target 6 is also made of a metal such as light alloy which will make a sound different from that of the central target 4 and preferably different from that of the first side target 5. For this purpose, the target 6 may be formed with a number of perforations 8.” It is noted that the prior art of Yamada discloses metal which is fully capable of stopping a bullet. It is noted that the claim does not specify how the through openings “prevent a bullet from passing through the target system” and the through openings of the prior art of Yamada are fully capable of preventing a bullet from passing through the target (depending on the angle/direction the bullet strikes the target, the distance between the target and where the bullet is fired from, depending on the size of the bullet, whether is bullet is fired or merely pressed against the target by hand or thrown at the target, the velocity of the bullet, etc.). It is noted that the claim does not specify how the bullet reaches the target. It is also noted that the metal target of the prior art of Yamada does is fully capable of being used as a firearm target as Yamada discloses a metal target formed of a light alloy (Yamada: Col. 2, Lines 36-46). It is noted that the claim does not provide sufficient structure so that the prior art merely needs to be capable of meeting the functional limitation (i.e. the recitation of “configured to prevent a bullet from passing through”). The fact that the prior art is made from metal reads on the “configured to” limitation as metal is capable of stopping a bullet.  Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)) (See:  In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997)). It is also noted that applicant’s claimed invention cannot stop every bullet as there are many variables associated with a bullet (size of the bullet, impact angle of the bullet, velocity of the bullet, etc.).
 	It is noted that the rejection of the claims for the “configured to prevent a bullet form passing through the plate/target system” is not based on the examiner’s personal knowledge, but rather is based on claim interpretation (i.e. the claims are being interpreted under a broadest reasonable interpretation (BRI)). The rejection is based on the applied prior art showing similar structure as claimed and is fully capable of stopping a bullet as claimed. There is no structural limitations that differentiate from the applied prior art, and no affidavit is required as the claims are being interpreted under a broadest reasonable interpretation (BRI).

 	Regarding applicant’s argument that the prior art of record does not teach the recitation in claim 1 of “the first plurality of elongated through openings form an outer perimeter of the first circle,” the recitation in claim 5 of “the second plurality of through openings form an outer perimeter of the second circle,” it is noted that Yamada teaches first and second plurality of through openings (Yamada: Fig. 1, Part No. 8) that for a perimeter of a first and second circle (See annotated Fig. 1-2 in this document). Cho teaches elongated openings that form a first and second circle. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Yamada with elongated openings as taught by Cho as a means of changing the shape of openings in a target as a matter of design choice (See: In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)) and also as a means of using known work in one field of endeavor (targets) prompting variations of it (elongated openings in a target surface) for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). It is noted that the limitations of claims 10, 14, and 26-27 are also directed to the openings forming an outer perimeter of a circle, and the limitations of claims 10, 14, and 26-27 are taught by the prior art of Yamada and/or Cho. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711